                                           Case 3:14-cv-05578-JD Document 106 Filed 01/04/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES DARREN CRAWFORD,                             Case No. 14-cv-05578-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER ADOPTING REPORT AND
                                                 v.                                         RECOMMENDATION, AND
                                   9
                                                                                            DISMISSING CASE WITH PREJUDICE
                                  10     JEFFREY BEARD, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 22, 2014, plaintiff, a state prisoner, filed a pro se civil rights complaint

                                  14   under 42 U.S.C. § 1983, and consented to the jurisdiction of a magistrate judge. Docket No. 1.

                                  15   The case was assigned to a magistrate judge who on May 17, 2016, ordered service on several

                                  16   defendants from the second amended complaint but also dismissed several defendants who had not

                                  17   yet appeared in the case and consented to a magistrate judge. Docket No. 15. The served

                                  18   defendants consented to a magistrate judge (Docket No. 28) and the case was closed when

                                  19   defendants’ motion to dismiss and motion for summary judgment was granted on September 29,

                                  20   2017 (Docket No. 69).

                                  21          On November 9, 2017, the Ninth Circuit held in Williams v. King, 875 F.3d 500, 503-04

                                  22   (9th Cir. 2017) that all parties including unserved defendants must consent to proceed before a

                                  23   magistrate judge for jurisdiction to vest. Id. Plaintiff later appealed the dismissal and closing of

                                  24   his case. The Ninth Circuit vacated and remanded the case, finding that the magistrate judge

                                  25   dismissed claims against defendants Bell, Gongora, Hall, Love and Williams before those

                                  26   defendants had been served and consented. Docket No. 94. The Ninth Circuit vacated only the

                                  27   magistrate judge’s May 17, 2016, order of service that dismissed the defendants who had not

                                  28   consented. Docket No. 94 at 2. The Ninth Circuit did not disturb the rulings on the motion to
                                           Case 3:14-cv-05578-JD Document 106 Filed 01/04/21 Page 2 of 3




                                   1   dismiss or motion for summary judgment. Id. The case was then reassigned on a random basis to

                                   2   this District Judge.

                                   3          The matter was reopened, and the Court treated the magistrate judge’s May 17, 2016, order

                                   4   dismissing defendants Bell, Gongora, Hall, Love and Williams as a Report and Recommendation.

                                   5   The parties were provided an opportunity to file written objections to the Report and

                                   6   Recommendation, and both parties submitted filings.

                                   7          The Court has reviewed the magistrate judge’s report recommending that: defendant Hall

                                   8   be dismissed due to plaintiff’s speculative and conclusory allegations that Hall failed to properly

                                   9   supervise his subordinates; defendants Williams, Love and Bell be dismissed due to plaintiff’s

                                  10   failure to plead specific facts demonstrating that the defendants conspired against him; and that

                                  11   defendant Gongora be dismissed due to plaintiff’s failure to specify what constitutional right

                                  12   Gongora violated and how he violated that right. The report noted that plaintiff had been provided
Northern District of California
 United States District Court




                                  13   an opportunity to cure these deficiencies, but failed to provide sufficient allegations in the second

                                  14   amended complaint.

                                  15          Plaintiff filed objections (Docket Nos. 101, 104) but did not address the findings in the

                                  16   Report and Recommendation. Instead, plaintiff argued that the motion to dismiss and motion for

                                  17   summary judgment should have also been vacated and that he should be provided an opportunity

                                  18   to file a third amended complaint. Plaintiff was provided an opportunity in his objections to

                                  19   present sufficient allegations regarding these defendants and claims, but in effect declined to do

                                  20   so. There is no good reason to allow a third amended complaint. Plaintiff also stated that more

                                  21   information about these defendants would have been obtained in discovery. But as the Supreme

                                  22   Court determined in Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009), “[t]hreadbare recitals of the

                                  23   elements of a cause of action, supported by mere conclusory statements, do not” meet the federal

                                  24   pleading standard, which “does not unlock the doors of discovery for a plaintiff armed with

                                  25   nothing more than conclusions.”

                                  26          Plaintiff’s objections are overruled, and the Court adopts the report. For the reasons

                                  27   articulated in the Report and Recommendation as well as in this order, defendants Bell, Gongora,

                                  28   Hall, Love and Williams are DISMISSED with prejudice from this action. The dismissal is with
                                                                                         2
                                           Case 3:14-cv-05578-JD Document 106 Filed 01/04/21 Page 3 of 3




                                   1   prejudice because plaintiff was already provided leave to amend and further amendment would be

                                   2   futile. The Clerk is requested to close this case.

                                   3          IT IS SO ORDERED.

                                   4   Dated: January 4, 2021

                                   5

                                   6
                                                                                                JAMES DONATO
                                   7                                                            United States District Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            3
